BIGGS, J.
The defendant was tried and convicted of petit larceny. He was sentenced to the work-house for one year. He has appealed the case to .this court.
Neither party has favored us with briefs. We have examined the record and find no error. The information is in the usual form, charging’ the defendant with stealing nineteen dollars, the property of the prosecuting witness. The evidence of the state tends to prove the accusation. The instructions are unobjectionable and the verdict and judgment are regular.
The judgment will be affirmed.
All concur.